Citation Nr: 1738134	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include secondary to the service-connected bilateral knee disorders and back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to service connection for hepatitis C, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.  She also served in the California Army National Guard from March 1983 to January 1985.  She also served in the Army Reserves from January 1985 to December 1993, with a verified period of active duty for training in January 1987. 

This matter comes to the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.

In June 2014, the Board remanded these claims for further development.

In a September 2016 statement, the Veteran's counsel raised a new theory of entitlement for the right hip disorder - secondary to the now-service-connected right knee and back disorders.  In light of the above, the issues are as stated on the first page of this decision.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran has or has had a right hip disorder since she filed her claim in September 2009.

2.  The Veteran is service-connected for the following disabilities:  major depressive disorder with polysubstance abuse, a left knee disability, a right knee disability, a left hip disability, degenerative arthritis of the thoracolumbar spine, and radiculopathy of the left lower extremity.  

3.  The service-connected disabilities were rated as 80 percent disabling prior to February 13, 2013, and 90 percent disabling from February 13, 2013, to December 7, 2014.

4.  Since February 1, 2016, the service-connected disabilities have been rated as 90 percent disabling.

5.  The weight of evidence shows that prior to December 8, 2014, the Veteran's service-connected disabilities rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.

6.  The weight of evidence shows that since February 1, 2016, the Veteran's service-connected disabilities have rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by service, and was not caused or aggravated by the service-connected bilateral knee disorders and back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability prior to December 8, 2014, and from February 1, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As for the TDIU claim, in light of the decision below, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As for the service connection claim, VA's duty to notify was satisfied by letters in September, November, and December 2009; October 2008; January 2010; January 2011; September 2014; September and December 2015; and April and May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all available relevant medical records and evidence identified by the Veteran.  These records have been associated with the electronic claims file.  

In its June 2014 remand, the Board directed the RO to contact the service department and verify the Veteran's period of Army Reserve service and obtain any additional service treatment records from California Army National Guard and Army Reserves.  The RO only verified that the Veteran did not have any periods of active duty with the Army Reserve, and the RO did not request a search for any additional service treatment records.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remand because, as explained below, the issue of entitlement to service connection for a right hip disorder is being decided based on the existence of a current disability as opposed to whether there was an in-service injury or disease.  Thus, VA complied with the Board's remand to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998). 

Entitlement to service connection for a right hip disorder, to include secondary to the service-connected bilateral knee disorders and back disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

There is conflicting medical evidence on whether the Veteran has had a right hip disability since she filed her claim in September 2009.

A private doctor examined the Veteran in August 2010.  The Veteran complained of radiating pain into the buttocks and hips.  A physical examination revealed 4+ right sacroiliac joint pain consistent with mechanical gait abnormality injuries due to her service-connected left knee disability.  The doctor diagnosed chronic and permanent right sacroiliac joint injury secondary to her service-connected left knee injury and mechanical gait abnormalities as a result of her service-connected injury to the left knee.

VA treatment records show no diagnosis of a right hip disorder, a right sacroiliac disorder, or radiculopathy of the right lower extremity.  An April 2015 VA treatment record reflects that right hip flexion was "4*/5" but a right hip disorder was not diagnosed.

An October 2015 VA hip examination report reflects that the examiner did not diagnose a right hip disorder because there was no pathology to render a diagnosis.  X-rays of the right hip were taken, but degenerative or traumatic arthritis was not documented.  In an October 2015 VA medical opinion, the examiner opined that the claimed right hip disorder is less likely than not proximately due to or the result of the Veteran's service-connected left knee disorder because the right hip X-rays were normal.

An October 2015 VA back examination report reveals that neither sacroiliac injury nor sacroiliac weakness was diagnosed.  There was no radicular symptoms in the right lower extremity and no involvement of the nerve roots on the right side.  The examiner indicated that the radiculopathy did not affect the right side. 

A January 2016 VA hip examination report shows that the right hip was examined but that a right hip disorder was not diagnosed.

The Board places greater weight on the 2015 and 2016 VA examination reports showing no diagnosis of a right hip disorder, a sacroiliac disorder, or radiculopathy of the right lower extremity than on the August 2010 private examination report reflecting a diagnosis of right sacroiliac joint injury because the VA examination reports are consistent with the extensive treatment records revealing no diagnosis of a right hip disorder, a sacroiliac disorder, or radiculopathy of the right lower extremity.  Therefore, Hickson and Wallin element (1), current disability, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the Veteran has or has had a right hip disorder since she filed her claim in September 2009.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for a right hip disorder, and it is denied.

Entitlement to TDIU

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The RO assigned a 100 percent disability rating for the left knee replacement from December 8, 2014, to January 31, 2016.  The Veteran was receiving special monthly compensation based on housebound status from December 8, 2014, to January 31, 2016, because her left knee disability was rated as 100 percent disabling and her other service-connected disabilities were independently rated as 60 percent disabling.  
	
In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16 (a) (2016); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735  (1999).

In view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294   (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The TDIU claim is rendered moot from December 8, 2014, to January 31, 2016, because there was no residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation for the left knee replacement and a TDIU because the Veteran was receiving special monthly compensation based on housebound status.  Prior to December 8, 2014, and from February 1, 2016, the Veteran's TDIU claim is still pending and based on all service-connected disabilities as none of them were rated as 100 percent disabling.  

The Veteran is service-connected for the following disabilities:  major depressive disorder with polysubstance abuse, a left knee disability, a right knee disability, a left hip disability, degenerative arthritis of the thoracolumbar spine, and radiculopathy of the left lower extremity.  The service-connected disabilities were rated as 80 percent disabling prior to February 13, 2013, and 90 percent disabling from February 13, 2013, to December 7, 2014.  Since February 1, 2016, the service-connected disabilities have been rated as 90 percent disabling.  This makes her eligible for consideration under 38 C.F.R. § 4.16(a).

The Veteran filed her claim for TDIU in 2009.  On her January 2016 Application for Increased Compensation Based on Unemployability, the Veteran alleged that her service-connected disabilities render him unemployable.  She reported that she had two years of college and that she studied to be a phlebologist and a medical technician.  She indicated that she last worked full time in 2003 as a veterinary technician and that she became too disabled to work in February 2004.  

A February 2004 statement from the Veteran's former employer indicates that the Veteran had emotional problems at work, which resulted in difficulty functioning in her position.  The employer indicated that she had difficulty in interpersonal relationships with coworkers with her anger sometimes manifesting in inappropriate ways.  The employer stated her mood and personality drastically changed on a day-to-day basis and that she witnessed the Veteran show extremes of exuberance and depression.

The Social Security Administration found in March 2006 that the Veteran became disabled in February 2004 and that her severe impairments were bipolar disorder, hepatitis C, a left knee disability, bilateral plantar fasciitis, and hypertension.  The primary diagnosis was affective disorders, and the secondary diagnosis was osteoarthrosis and allied disorders.  

The October 2015 VA examination reports reflect that the examiner determined that there was no functional impairments from the service-connected left knee and back disorders.  The Board notes that it is unclear whether the examiner was stated that there was no functional impairment because the Veteran was not currently working or whether there was no functional impairment in a hypothetical job situation.  The January 2016 VA examination report reveals that the functional impairment from the left hip disability is limited walking distances.

An October 2015 VA mental disorders examination report shows that the psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity in general and suicidal ideation in particular.

Given that the Veteran was found to be disabled by the Social Security Administration for a psychiatric disorder and given that she currently has suicidal ideation, the weight of evidence shows that prior to December 8, 2014, the Veteran's service-connected disabilities rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.  Similarly, the weight of evidence shows that since February 1, 2016, the Veteran's service-connected disabilities have rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.

Accordingly, entitlement to a total rating based on individual unemployability prior to December 8, 2014, and since February 1, 2016, is in order.



ORDER

Entitlement to service connection for a right hip disorder, to include secondary to the service-connected bilateral knee disorders and back disorder, is denied.

Entitlement to total rating based on individual unemployability prior to December 8, 2014, and since February 1, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In its June 2014 remand, the Board directed the RO to obtain a medical opinion on whether the hepatitis C is related to active service and whether the hepatitis C was caused or aggravated by the service-connected left knee disorder.  In an October 2015 medical opinion, the VA examiner did not address whether the hepatitis C was related to active service and opined that the hepatitis C was not related to the left knee disorder because the Veteran reported that the hepatitis C was due to a tattoo.  Therefore, the RO did not comply with the directives of the remand and another medical opinion must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also directed the RO to contact the service department and verify the Veteran's period of Army Reserve service and obtain any additional service treatment records from California Army National Guard and Army Reserves.  The RO only verified that the Veteran did not have any periods of active duty with the Army Reserve, and the RO did not request a search for any additional service treatment records.  No further development as to verification of service and obtaining additional service treatment records is, however, necessary because the Veteran has already provided evidence of her possible service-related exposure to hepatitis C - an alleged in-service tattoo during her period of active duty and an alleged blood transfusion during surgery on her left knee.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed by the doctor who conducted the September 2015 VA examination for preparation of an addendum to the examination report.  If that doctor is unavailable, arrange for the claims file to be reviewed by another medical professional.  If the examiner thinks another physical examination is necessary to address this matter, the Veteran should be scheduled for another examination.

The examiner should be informed that the Veteran admitted using cocaine starting at age 25 and that she inhaled a gram a month for about five years in a row.  The examiner must opine on whether there is a 50 percent or better probability that hepatitis C is related to active service.  The examiner should be informed the October 1990 private treatment records regarding the left knee surgery do not indicate that the appellant underwent a blood transfusion.  The examiner must opine on whether there is a 50 percent or better probability that the hepatitis C was caused or aggravated by the service-connected left knee disorder.  A complete rationale for any opinion offered must be provided.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and her counsel should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


